United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
NATIONAL PARK SERVICE, YOSEMITE
NATIONAL PARK, Yosemite, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1975
Issued: January 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant timely filed an appeal of an April 27, 2007 merit decision of
the Office of Workers’ Compensation Programs which denied his occupational disease claim and
a May 21, 2007 nonmerit decision denying his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of appellant’s claim.
ISSUES
The issues are: (1) whether appellant sustained an occupational disease in the
performance of duty; and (2) whether the Office properly refused to reopen appellant’s case for
further review of the merits.
FACTUAL HISTORY
On June 18, 2006 appellant, then a 48-year-old maintenance worker, filed an
occupational disease claim alleging that he sustained bilateral carpal tunnel syndrome as a result
of his employment, specifically repetitive hand motions. He first became aware of his condition
on June 6, 2006. Appellant submitted a June 22, 2006 functional capacity evaluation performed

by Chris Dahlhoff, a physical therapist, his work history and job descriptions, a list of medical
treatment providers and photographs of his working environment.
On July 11, 2006 the Office requested additional factual information and medical
evidence from appellant who responded in a July 24, 2006 letter, noting that he drove a truck and
picked up trash as part of his job duties. He had accepted claims for his left and right shoulders
due to overuse and had not worked since a failed right shoulder surgery in August 2003.
By decision dated August 11, 2006, the Office denied appellant’s occupational disease
claim on the grounds that the evidence did not establish that his claimed medical condition was
related to his work activities.
Appellant requested reconsideration. In a June 30, 2006 chart note, Dr. Robert J. Rose,
Board-certified in family practice, noted that appellant complained of tingling in his hands six
years prior with burning in his upper arms. In an August 22, 2006 note, he stated that “consistent
with the nature of the illness and [appellant’s] occupation with repetitive use of his arms, wrists
and hands, he is a likely candidate for carpal tunnel syndrome. Carpal tunnel syndrome is the
result of repetitive, generally inappropriate use of the forearms and hands. Also, it typically
shows itself years after the overuse or abuse injury.” Dr. Rose stated that appellant’s claim was
justified, even though he had not worked in over three years. In an undated referral note, he
diagnosed bilateral carpal tunnel syndrome.
In a November 30, 2006 letter, Dr. E. Kip Hensley stated that he conducted
electromyogram and nerve conduction studies. They showed bilateral carpal tunnel syndrome
with the right being worse than the left. Dr. Hensley noted that appellant felt that his condition
developed due to repetitive hand and arm movement performed while working. He indicated
that people develop carpal tunnel syndrome without doing repetitive work and people perform
repetitive work without developing carpal tunnel. Dr. Hensley could not unequivocally state that
appellant’s occupation caused his problems. In a December 8, 2006 letter, Dr. Rose stated that
appellant was having left carpal tunnel surgery.
On April 27, 2007 the Office denied modification of the August 11, 2006 decision on the
grounds that the medical evidence did not establish a causal relationship between appellant’s
condition and his work duties.
On May 21, 2007 appellant submitted a reconsideration request. He wrote: “have
performed manual labor for U.S.N.P.S. since 1993” on the form. No additional information was
received.
On July 9, 2007 the Office denied reconsideration, finding that appellant had not
submitted relevant evidence or raised substantive legal arguments to require a merit review.
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
2

or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.1
The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.2 The mere fact that a condition manifests itself during a period of employment
does not raise an inference that there is a causal relationship between the condition and
employment. Neither the fact that the condition became apparent during a period of
employment, nor the employee’s belief that the condition was caused or aggravated by
employment conditions is sufficient to establish causal relationship.3
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained bilateral carpal tunnel syndrome due to factors of his
federal employment. The Board finds that he has submitted insufficient medical evidence to
establish that his condition was caused or aggravated by his federal employment.
The medical evidence establishes that appellant has bilateral carpal tunnel syndrome.
The Office has accepted the repetitive use of his hands in his job as a maintenance worker. The
issue is whether the medical evidence establishes that appellant’s employment activities were the
cause of appellant’s condition.
Appellant submitted a functional capacity evaluation performed by a physical therapist.
However, physical therapists are not physicians as defined under the Act.4 Therefore, the report
does not constitute medical evidence.
The reports of Dr. Rose, an attending family practitioner, do not provide sufficient
medical rationale to establish causal relation between appellant’s work duties and his condition.
Dr. Rose noted appellant’s symptoms indicating that he was a “likely candidate for carpal tunnel
syndrome.” However, he did not explain how appellant’s use of his hands while driving a truck
or picking up trash would cause or contribute to the diagnosis of carpal tunnel syndrome. To
establish causal relationship, appellant must submit a physician’s opinion which reviews the
employment factors identified by appellant as causing his condition and, taking these factors into
consideration, state whether the employment injury caused or aggravated the diagnosed
condition. The opinion should be based on a full history with supporting medical rationale.5
Dr. Rose did not explain any inappropriate use of appellant’s forearms or hands or adequately
1

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

2

Donald W. Wenzel, 56 ECAB 390 (2005).

3

Alberta S. Williamson, 47 ECAB 569 (1996).

4

5 U.S.C. § 8101(2), “physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006), Calvin E. King, 51 ECAB 394 (2000).

3

explain the presence of the condition in light of noting that appellant had not worked in over
three years.
Dr. Hensley diagnosed bilateral carpal tunnel syndrome based on EMG and nerve
conduction studies. He noted that appellant believed his condition was due to his employment.
However, Dr. Hensley did not provide an unequivocal opinion on causal relation. He stated that
“people develop carpal tunnel without doing repetitive work just as there are many people who
do repetitive work and do not develop carpal tunnel syndrome.” Dr. Hensley’s opinion is
therefore of diminished probative value. An award of compensation may not be based on
surmise, conjecture, speculation or upon appellant’s own belief that there is causal relationship
between his claimed condition and his employment.6 The reports of record do not provide
adequate rationale to support causal relation.
The medical opinion needed to establish an occupational disease claim must be of
reasonable medical certainty and supported by rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
No such opinion has been submitted. Appellant failed to submit sufficient medical evidence in
support of his claim. He has failed to discharge his burden of proof to establish that he sustained
carpal tunnel syndrome due to factors of his federal employment.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.8
ANALYSIS -- ISSUE 2
The Office is required to reopen a case for merit review if an application for
reconsideration demonstrates that the Office erroneously applied a specific point of law, puts
forth relevant and pertinent new evidence not previously considered or presents a new relevant
legal argument. Appellant did not argue that the Office erroneously applied a point of law or
submit new relevant evidence or present a new legal argument. The only addition to the record
made by appellant was writing “have performed manual labor for the U.S.N.P.S. since 1993” on
the reconsideration request form. This is insufficient to require further merit review by the
Office. The underlying issue in this case is medical in nature. Appellant did not submit any new
or relevant medical opinion evidence in support of his request.

6

D.D., supra note 5, Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glann, 53 ECAB 159 (2001).

7

Donald W. Wenzel, supra note 2.

8

20 C.F.R. § 10.606(b)(2)(iii) (2004).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an occupational disease in the performance of duty. The Office properly denied his
request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the July 9 and April 27, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

